Citation Nr: 0616653	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating greater than 20 percent for 
residuals of a shell fragment wound of the left shoulder, 
with Muscle Group II involvement.

3.  Entitlement to a compensable rating for residuals of a 
left triceps injury, with Muscle Group VI involvement.

4.  Entitlement to a compensable rating for furunculosis of 
the buttocks.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In March 2004, the Board issued a decision in this case.  
That decision granted an increased rating for the veteran's 
PTSD to 50 percent disabling; assigned a separate 10 percent 
rating for mild incomplete left ulnar nerve paralysis, as a 
residual of the left shoulder disability; and assigned a 
separate 10 percent rating for tender and painful scars as a 
residual of the left triceps injury.  The decision also 
denied compensable ratings for left and right varicoceles.  
In addition, the Board Remanded the issues regarding an 
increased rating for furunculosis of the buttocks and a total 
disability rating based on individual unemployability for 
further development and for readjudication by the RO.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court). Pursuant to a 
Joint Motion of the parties, a September 2004 Order of the 
Court partially vacated the Board's decision and remanded the 
case for further action in accordance with the Joint Motion.  
Because the Joint Motion and the Court's Order did not 
address the denial of a compensable rating for left and right 
varicoceles, that issue was not appealed and the Board's 
March 2004 decision as to that issue is final.  In February 
2005, the Board remanded the case for further development in 
compliance with due process requirements.  The case is once 
again before the Board for appellate review.

In March 2006, the Board informed the veteran in writing that 
his attorney, R.A.L., was retiring from the practice of law 
and provided him with the opportunity to appoint new 
representation.  The veteran informed the Board that same 
month that he wished to represent himself and requested that 
the Board proceed with his appeal.  

The issues of entitlement to a compensable rating for 
furunculosis of the buttocks and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of no 
more than occupational and social impairment with reduced 
reliability and productivity.

2.  Resolving all reasonable doubt in the veteran's favor, 
the veteran's residuals of gunshot wounds to the left 
shoulder with muscle damage to muscle group II is manifested 
by impairment which most nearly approximates moderately 
severe impairment.

3.  Residuals of a left triceps injury, with Muscle Group VI 
involvement, are productive of limitation of extension with 
pain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for the veteran's PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an increased evaluation, to 30 percent, 
for residuals of gunshot wounds of the left shoulder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5302 (2005).

3.  The criteria for a compensable evaluation, to 10 percent, 
for residuals of a left triceps injury, with Muscle Group VI 
involvement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.55, 4.56, 4.71a, Diagnostic 
Code 5207 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran regarding the 
issue of increased ratings for residuals of his left shoulder 
disability in July 2002.  Because the VCAA notice with 
respect to this claim preceded the October 2002 rating 
decision from which the veteran appeals, the express 
requirements of the law as found by the Court in Pelegrini 
have been satisfied with respect to this issue.  In regard to 
the remaining issues that are the subject of this decision, 
VCAA notice was furnished to the veteran, in letters dated in 
November 2002 and April 2005, which was after the October 
2002 rating decision.  Therefore, it can be argued that the 
express requirements of the law as set out in Pelegrini have 
not been satisfied.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2002, November 2002 and April 2005 
letters, as well as the April 2003 statement of the case, and 
July 2003, September 2003, and October 2005 supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board also notes that the July 2002, November 
2002 and April 2005 letters implicitly notified the claimant 
of the need to submit any pertinent evidence in his 
possession.  In this regard, the claimant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Although the present appeal involves 
increased rating issues, VA believes that the Dingess/Hartman 
analysis can be analogously applied to the increased rating 
issue situation so as to require notice regarding the 
effective date of any increased rating.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings; however, he 
was not given notice of the type of evidence necessary to 
establish an effective date for the ratings.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby.)  The Board notes that 
the RO did furnish the veteran letters July 2002, November 
2002 and April 2005 in which it advised him that it was 
responsible for obtaining VA medical records.  He was also 
advised to complete and return a medical release so the RO 
could attempt to obtain identified private medical records.  
The veteran was also advised that VA was making arrangements 
for a VA examination.  In determining the effective date for 
an increased rating, consideration is given to evidence which 
shows if and when an increase in disability occurred.  
38 U.S.C.A. § 5110(b).  In view of the fact that the RO took 
appropriate action to assist the veteran in obtaining all 
such evidence, the Board concludes that there was no 
prejudice to the veteran due to any failure to notify him as 
to the type of evidence necessary to establish the effective 
date for his increased rating claims. 

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant and 
pertinent service records in the custody of the Federal 
government.  In addition, the appellant was afforded VA 
examinations during the appeal period and was provided with 
the opportunity to attend a hearing.  The veteran has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  General Provisions for Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.



III.  PTSD

Facts

A review of the record demonstrates that the RO granted 
service connection for an anxiety state in a May 1968 rating 
determination.

In an August 1993 Social Security Administration 
determination, the veteran was found to be disabled effective 
in November 1991 with a primary diagnosis involving 
orthopedic problems, and a secondary diagnosis of depression 
and headaches.  

In June 2002, the veteran requested an increased evaluation 
for his service-connected disabilities, claiming that they 
had worsened.

In August 2002, the veteran was afforded a VA examination.  
At the time of the examination the veteran complained of 
chronic sleep problems with combat-related nightmares 
occurring about every two weeks.  He also noted Vietnam 
flashbacks triggered by loud noises, planes, and choppers.  
The veteran further reported having hypervigilance, increased 
startle response, and paranoia.  He complained of some 
anxiety and shaky spells but no panic attacks.  He also noted 
having depression, but no crying spells.  He had no suicidal 
ideations and stated that he was a loner.  He also had no 
close friends and no social life.  He indicated that he did 
not like crowds.  The veteran noted temper-anger problems and 
stated that he had a gun at home.  There were no homicidal 
ideations just verbal arguments.  The veteran also noted 
having concentration and memory problems.  The veteran stated 
that he was not receiving any psychiatric treatment, that he 
had not been hospitalized, and that he was not on any 
medication.  He retired from the Post Office in 1992 due to 
medical reasons.  He indicated that he was receiving Social 
Security Disability.  He had been married twice, with the 
current marriage being 33 years in duration.  An average day 
included doing chores around the house, gardening, carpentry, 
playing with his grandchildren, and watching TV.

Mental status examination revealed that the veteran was 
nicely dressed and groomed.  He was cooperative and acted 
appropriately for the examination.  His affect was depressed 
as was his mood.  He was tearful on occasion.  His speech was 
coherent and his thought process was linear.  As to content 
of thought, there was no evidence of psychosis and no 
loosening of associations.  There were no suicidal, 
homicidal, or paranoid ideations.  He was oriented times four 
and had good recent and remote memory.  Cognitive functions 
were grossly intact.  Insight and judgment were fair to good.

A diagnosis of chronic PTSD was rendered.  The examiner 
indicated that the veteran's psychosocial and environmental 
stressors were moderate to severe secondary to PTSD, 
primarily involving sleep disturbance, depression, and social 
isolation.  The examiner assigned a global assessment of 
functioning (GAF) score of 50 and stated that it had been 50 
over the past year.

In February 2003, the veteran was afforded another VA 
examination by the same VA examiner.  At the time of the 
examination, the veteran reported continuing problems with 
sleep, which had worsened over the past six months.  He also 
noted having combat-related nightmares about twice a month.  
The veteran complained of worsening hypervigilance, about the 
same increased startle response, and about the same 
flashbacks.  He also noted worsening depression.  There was 
no suicidal ideation.  He also had no crying spells.  His 
anxiety, panic attacks, and shaky spells were about the same 
as the last examination.  The veteran noted a worsening 
temper and increased anger.  There was no homicidal ideation.  
The veteran mostly had verbal arguments.  His difficulties 
with memory and concentration were about the same. He 
complained of worsening isolation and again reported he was a 
loner with no close friends.  He had no social life and did 
not like crowds.  An average day included reading and doing 
chores.

Mental status examination revealed that the veteran was 
nicely groomed and dressed and that he was appropriate and 
cooperative for the interview.  His affect and mood were 
depressed and anxious.  His speech was coherent and his 
thought process was linear.  Content of thought revealed no 
evidence of psychosis and there was no loosening of 
associations.  He was oriented times four and there were no 
suicidal, homicidal, or paranoid ideations present.  He had 
good remote and recent memory and good recall.  His cognitive 
functions were grossly intact and his insight and judgment 
were fair to good.

A diagnosis of chronic PTSD was rendered.  The examiner rated 
the veteran's psychosocial and environmental stressors as 
moderate to severe secondary to PTSD, primarily related to 
sleep disturbance, depression, and social isolation.  The 
examiner again assigned a GAF score of 50.

During a May 2004 VA psychiatric examination, the veteran 
reported very little social contact outside of family 
members.  He was currently living with his second wife and 
described his marriage as "ok."  He said he had little 
contact with the children from his first marriage, but had a 
very close relationship with the children from his second 
marriage.  His reported leisure activities included house and 
yard work, reading, going to the library, visiting his 
children and grandchildren, going to his granddaughter's 
rodeos (approximately once a month), and auto work.  He said 
he last worked in 1991 and stopped working due to his 
orthopedic problems.  The veteran was described as neatly 
groomed and causally dressed.  He reported that he maintained 
all of his activities of daily living.  He had good eye 
contact and was cooperative and pleasant.  He was oriented 
times four and his speech was clear and coherent.  He had no 
significant impairment in thought processes, communication or 
attention.  He had a "tired" mood and denied suicidal or 
homicidal ideation.  His insight and judgment was fair to 
good.  The veteran's reported symptoms included daily 
distressing recollections of combat, exaggerated startled 
response, irritability with verbal outburst of anger and 
sleep disturbance.  The examiner diagnosed the veteran as 
having PTSD, chronic, moderate, and assigned him a GAF of 55.  
He opined that the veteran was experiencing moderate overall 
current psychological distress.

The veteran underwent another VA psychiatric examination in 
June 2005.  The examiner noted that there had been no real 
changes in the veteran's psychosocial functional status or 
quality of life since his last exam, except for increased 
back problems and decreased mobility.  He reported that the 
veteran was happily married, the father of three, and 
grandfather of two little girls whom he loved dearly.  He had 
few friends, but felt that his support system was adequate.  
He was described as intelligent and well-educated, and able 
to enjoy solitary pursuits such as reading, helping his 
grandchildren with their homework, etc.  He stopped working 
at age 52 due to back problems.  On examination the veteran 
showed no impairment of thought processes.  He made good eye 
contact and was interactive and appropriate in the session.  
He was neat and clean, and oriented to time, place and 
person.  His memory, both short-term and long-term, was 
intact.  He did have obsessive and ritualistic behavior such 
as double checking the thermostat and furnace whenever 
leaving the house.  His speech was normal in rate and flow 
and lacked any irrelevancies or illogicalities.  He did not 
have panic attacks, but had some depressive symptoms.  The 
examiner noted that the veteran slept less and enjoyed things 
less and that this contributed to an increase in his PTSD 
symptoms.  He was diagnosed as having PTSD with depressive 
features and was assigned a GAF score of 55.

Analysis

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005)), a 30 percent rating is to be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

For a 100 percent rating, there must be total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupations, or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  

A careful review of the record reveals that the veteran's 
PTSD does not meet the criteria for the next higher 
evaluation, to 70 percent.  In this regard, the veteran's 
predominant PTSD symptoms have been shown to include sleep 
problems, depression and social isolation.  There is no 
evidence of suicidal ideation; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  Rather, 
findings on VA examinations in August 2002, February 2003, 
May 2004 and June 2005 consistently show that the veteran had 
normal and coherent speech with no impairment in thought 
process.  He was nicely groomed, pleasant and cooperative.  
He had no suicidal or homicidal ideation and had good to fair 
insight and judgment.  While the veteran's mood has been 
described as depressed and anxious and the June 2005 VA 
examiner stated that he had obsessive and ritualistic 
behaviors such as double checking the thermostat and furnace 
whenever leaving the house, these symptoms alone are not 
sufficient to satisfy the criteria for a 70 percent rating.  

Furthermore, the veteran's symptoms have not been shown to 
result in deficiencies in most areas such as work or school, 
family relations, judgment, thinking, or mood.  Evidence 
shows that the veteran stopped working in 1991 due to his 
back problems, not PTSD.  In this regard, the June 2005 VA 
examiner noted that the veteran did not have many activities 
or leisure pursuits mainly because of his back pain.  Also, 
although the veteran is noted to be socially isolated, he has 
good family relations.  He is close to his wife and the 
children from his second marriage as well as his two 
grandchildren.  During the June 2005 VA examination, the 
veteran reported that he was happily married, had a large 
extended family, maintained a close relationship with the 
children of his second marriage and his grandchildren, and 
had an adequate support system.  In addition, the May 2004 
examiner stated that the veteran indicated that he maintained 
all activities of daily living.  And, as previously noted, 
the veteran has shown good to fair judgment and insight and 
normal thought processes.  

The fact that the above-noted evidence does not approximate 
the criteria for a 70 percent evaluation under Code 9411 is 
particularly so when considering the veteran's assigned GAF 
scores of 50 in August 2002 and February 2003, and 55 in May 
2004 and June 2005.  While these scores are indicative of 
serious to moderate symptoms, the veteran's actual PTSD 
symptomatology more closely reflects moderate symptoms, i.e., 
moderate difficulty in social, occupational, or school 
functioning rather than any serious impairment in social, 
occupational, or school functioning.  Although not 
determinative of the veteran's degree of PTSD impairment, it 
is noteworthy that the May 2004 VA psychiatric examiner 
assessed the veteran as having moderate, chronic PTSD, with 
moderate overall current psychological distress.  

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met in the absence of evidence showing that the 
veteran's PTSD resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell, 9 Vet. App. at 158-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.  In this regard, the veteran's 
statements, SSA records, and medical evidence are consistent 
in showing that the veteran stopped working due to back 
problems.  

For the reasons explained above, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's PTSD.  The Board has considered the benefit-of-
the-doubt doctrine with respect to this claim; however, as 
the preponderance of the evidence is against this claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

IV.  Left Shoulder and Left Triceps

Facts

Service medical records show that the appellant sustained a 
deep penetrating shell fragment wound of the posterior left 
shoulder in March 1967.  Physical examination conducted at 
the time of his hospital admission revealed a transverse 
laceration of the posterior aspect of the left shoulder which 
was closed.  It was also noted that the appellant was unable 
to completely abduct the arm at the time of admission.  There 
was no evidence of nerve or vascular injury.  The wound was 
debrided and irrigated.  No fragments were found on 
radiographic evaluation or "exploratich."  Sutures were 
removed and the wound appeared to be fairly well healed.  
Active physiotherapy was thereafter initiated with range of 
motion exercises of the left shoulder.  The shoulder 
condition was noted to improve.  The veteran achieved full 
range of motion of the left shoulder in April 1967, with 
complete strength regained.  A discharge diagnosis was 
rendered of fragment wound to the left posterior shoulder.  
It was felt that he needed a period of convalescence before 
being able to return to duty.

Examination on separation from service, conducted in February 
1968, was negative for diagnostic findings.  It was noted 
that evaluation of the upper extremities showed the veteran 
to be unable to raise his left arm.  In conjunction with this 
physical examination, the appellant was evaluated for 
residuals of his shrapnel wound to the left shoulder.  A 
February 1968 orthopedic consultation report referenced 
diagnosis of an old healed shrapnel wound at the 
posterioinferior portion of the left axilla, completely 
healed.  It was noted that the veteran had full use of the 
left arm.  Some grating was present in the joint.  X-ray 
studies were negative for any abnormalities of the left upper 
extremity.

In May 1968, the RO granted service connection for residuals 
of a healed shell fragment wound of the left shoulder, 
posteriorly, involving Muscle Group II.  A 20 percent rating 
evaluation was assigned for this disability.

In an August 1993 Social Security Administration 
determination, the veteran was found to be disabled effective 
in November 1991 with a primary diagnosis idiopathic 
adolescent scoliosis and facet arthritis of L4-5 and L5-S1 
with nerve root encroachment.

In a November 1996 rating determination, the RO granted 
service connection for injury to the left triceps with Muscle 
Group VI involvement, as secondary to the veteran's service- 
connected shell fragment wound, left shoulder, Muscle Group 
II, and assigned a noncompensable disability evaluation.

In June 2002, the veteran requested increased evaluations for 
his shell fragment wound residuals.

The veteran was afforded a VA examination in August 2002.  
The examiner noted that the veteran sustained a shrapnel 
injury from a rocket in March 1967.  The entry wound was 
posterior to the left shoulder and there was no exit.  Since 
that time, the veteran had complained of pain in the shoulder 
and limitation of motion.  He also stated that he had pain in 
his neck and aching pain and weakness in his left arm.  He 
reported an increase in the weakness of the left arm, 
particularly when lifting or carrying out several motions 
involving the use of the shoulder and elbow.  He stated that 
this had been noticeable over the past three years.  

During the examination, the veteran indicated that he had 
left shoulder pain all the time, which was worse on occasion.  
Any lifting or jerking movement involving the left shoulder 
or left arm aggravated it and the pain increased for two or 
three weeks after it was aggravated.  During these 
exacerbations of pain, there was marked limitation of motion 
because of the pain, which he tried to relieve by lying down.  
The veteran described joint pain in the muscles that felt 
like splinters on any movement and indicated this had been 
present since the injury and was increasing.  He reported 
that his left arm was becoming generally weaker, particularly 
with movements involving the shoulder such as lifting or 
pushing.  There were no muscle tumors.

Physical examination revealed a scar situated on the 
posterior left shoulder extending laterally from the axilla, 
7 cm x 1 cm.  The scar was adherent to the underlying tissue.  
The scar was not sensitive itself, but pressure over the scar 
increased the muscle pain below the scar.

There was no evidence of tendon damage.  Muscle strength was 
limited.  The veteran had diminished strength in extension of 
the elbow when tested against resistance.  He also had 
diminished strength when lowering the arm from the vertical 
to the hanging position as compared with the right arm.  
There was no muscle herniation.  The veteran was still able 
to move the shoulder to accomplish the activities of daily 
living but there was pain on shoulder movement.  Abduction 
was from 0 to 120 degrees, flexion was from 0 to 100 degrees, 
and internal and external rotation was from 0 to 60 degrees.  
A diagnosis of gunshot wound posterior left shoulder, with 
muscle damage involving Muscle Groups II and VI, with 
increasing weakness of the left arm secondary to the muscle 
groups involved, was rendered.

In February 2003, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having intermittent muscle and joint pain in the 
left shoulder area.  He also stated that he had pins and 
needles sensation in the left shoulder and posterior left 
arm.  The veteran reported having numbness and tingling down 
his left arm and hand.  He also indicated that he had deep 
muscle and shoulder joint pain which interfered with his 
ability to use his arm effectively. There were no tumors.

Physical examination revealed an entry wound in the posterior 
axillary area.  There was a scar that was approximately 7 cm 
x 1 cm located in the posterior left axilla involving the 
shoulder joint as well as the upper portion of the arm.  
There was no tissue loss or muscle loss evident.  There was 
definite scar formation but the scar was not tender to the 
touch.  It was adherent to the underlying tissue in the left 
axilla.  There did not appear to be any tendon damage; 
however, the veteran was noted to have limited range of 
motion of the left shoulder.  There was no bone or joint 
damage.  There was decreased sensitivity to pin prick in the 
fourth and fifth digit of the left hand and the 
posterolateral surface of the left arm up to the shoulder 
area.

The veteran had fair strength in his left arm; however, the 
arm was not as strong as the right arm.  There was pain in 
the left shoulder when the arm was moved against the 
examiner's resistance.  There was minimal pain in the left 
triceps muscle with extension of the arm.  There was no 
muscle herniation.  Range of motion was as follows:  
abduction 0 to 105 degrees, forward flexion 0 to 120 degrees, 
extension and external rotation 0 to 50 degrees actively, but 
0 to 90 degrees passively.  Internal rotation was from 0 to 
90 degrees with popping and crepitus in that joint. X-rays 
revealed no degenerative changes.  Diagnoses of status post 
shrapnel wound of the left shoulder with residual pain, 
limited range of motion of the left shoulder, weakness of the 
left arm, and ulnar neuropathy, were rendered.

A VA muscle examination was conducted in April 2004.  The 
veteran reported daily pain at a level of "5" in the 
morning and "9" in the evening.  He said the location of 
the pain was at the anterior biceps.  He also said that he 
took two Tylenol at night for his left shoulder pain.  He 
reported that the precipitating factors were cold weather and 
twisting.  He further reported partial dislocation six to 
seven times year and nerve damage manifested by some left 
index finger numbness.  Examination revealed a scar laterally 
at posterior axilla measuring 7 cm x 1cm with irregular 
texture, hyperpigmented, mild adherence to underlying issue 
at distal aspect only and tenderness at distal 3 centimeter.  
There was no exit wound.  There was partial adhesion, limited 
to distal aspect of the scar.  Muscle strength was 5/5.  
There was no muscle herniation.  Range of motion of the left 
elbow revealed 50 degrees flexion with complaints of 
straining.  Left shoulder flexion was 120 degrees with pain.  
Internal rotation was 90 degrees with pain and external 
rotation was 80 degrees with pain.  Abduction was 70 degrees 
with pain.  The arm had a normal swing and hand thumb 
adduction was intact.  

The veteran was diagnosed as having residuals of shell 
fragment wound, left shoulder, muscle injury group VI, with 
residuals limitation elbow extension and shoulder stability 
and discomfort.  Muscle Group II revealed residuals 
fatigability.  Regarding Muscle Group III, there was residual 
decreased abduction of shoulder with pain; median nerve 
injury with sensory deficit palmar and frontal surfaces of 
the hand; and ulna nerve injury with deficit to flexor 
digitum profundus and sensory little finger.  The examiner 
stated that to his knowledge, based on the veteran's 
statements and compensation examinations, the veteran's 
unemployability was based upon his service-connected 
conditions of residuals shoulder injury and back condition.

During a June 2005 VA examination, the veteran reported that 
his left shoulder joint was "popping" and he was unable to 
elevate his left arm above shoulder height.  He reported 
having pain at a level of 5 to 6 out of 10.  He said the only 
medication he took for his left shoulder was Tylenol on an as 
needed basis.  He noted that he was a retired United States 
Postal Service letter carrier and retired due to medical 
disability.  Examination of the veteran's left shoulder 
showed a 6.5 x .75 centimeter scar posteriorly, somewhat 
irregular in texture and somewhat dark in color.  There was 
no adhesion to the underlying tissue and no tenderness upon 
palpation.  The veteran had good shoulder flexion and 
extension with good strength and resistance.  Internal and 
external rotations were also normal, although the veteran 
complained of mild pain in the area of the deltoid and 
biceps.  The veteran described the pain at a level 3 or 4, 
although the veteran seemed able to repeat movement without 
increased pain.  Weakness was not found.  Tingling and 
numbness was shown in the index finger of the left arm and 
the long and the ring finger, as well as on the palmer and 
dorsal surface.  X-ray findings revealed hypertrophic changes 
of the acromioclavicular joint consistent with the veteran's 
age.  He was diagnosed as having residuals of shell fragment 
sound to the left shoulder with injury to muscle group IV, 
head of the triceps, and group II, muscles of the shoulder 
girdle, symptomatic.  He was also diagnosed as having 
residual limitation of elbow extension and median nerve 
injury with mild sensory deficit of the palmer surface of the 
hand.  Regarding employability, the examiner opined that the 
veteran was "probably" unemployable as a letter carrier 
based upon his service-connected condition.  He said he could 
not provide further comment on any other kind of 
employability not involving letter carrying or lifting 
weights with the left arm.  

Analysis

Under the current Rating Schedule (revised as of July 3, 
1997; see 62 FR 30239), muscle disabilities are evaluated as 
either slight, moderate, moderately severe, or severe.  38 
C.F.R. § 4.56 (2005).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  Id.

A moderate muscle disability is found where there has been a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe muscle disability is found where there has 
been a through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

With severe muscle disability, there is evidence of wide 
damage to muscle groups in the missile track.  There must be 
indications on palpation of loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area.  There 
must be severe impairment of function, that is, strength, 
endurance and coordination, of the involved muscle group.  In 
addition, X-ray evidence of minute multiple scattered foreign 
bodies, or visible evidence of atrophy, may indicate a severe 
muscle disability. 38 C.F.R. § 4.56(d)(4).

The regulatory criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5213 provide different ratings 
for the minor arm and the major arm.  The evidence shows that 
the veteran is right-handed; therefore, the Board will apply 
the ratings and criteria for the minor arm under the relevant 
diagnostic codes. 

Diagnostic Code 5302 pertains to evaluation of Muscle Group 
II, the extrinsic muscles of the shoulder.  For the minor 
arm, moderately severe disability warrants assignment of a 20 
percent evaluation.  Severe disability warrants assignment of 
a 30 percent disability evaluation.

Diagnostic Code 5302 pertains to evaluation of Muscle Group 
VI, extensor muscles of the elbow.  A noncompensable 
evaluation is warranted for slight injury, a 10 percent 
evaluation requires moderate injury, a 20 percent evaluation 
requires moderately severe injury of the minor upper 
extremity, and a 30 percent evaluation requires severe injury 
of the upper minor extremity.  38 C.F.R. § 4.73, Diagnostic 
Code 5306.

Alternatively, under the pertinent limitation of motion codes 
for the left shoulder, Diagnostic Code 5200 provides that a 
20 percent evaluation may be assigned for favorable ankylosis 
of the scapulohumeral joint of the minor upper extremity.  
Ankylosis is considered favorable when abduction is to 60 
degrees and the individual can reach his/her mouth and head.  
A 30 percent evaluation requires ankylosis that is 
intermediate between favorable and unfavorable ankylosis.  A 
40 percent evaluation requires unfavorable ankylosis when 
abduction is limited to 25 degrees from the side.

Limitation of arm motion is evaluated under Code 5201.  The 
minimum compensable evaluation for the non-dominant arm is 20 
percent, which is assigned when arm motion is limited to the 
shoulder level.  A 20 percent evaluation is also warranted 
where motion is limited to midway between the side and 
shoulder level. The maximum schedular rating of 30 percent is 
assigned when arm motion is limited to 25 degrees from the 
side.

Diagnostic Code 5202 provides that a 20 percent evaluation 
may be assigned for malunion of the humerus of the minor 
upper extremity with moderate deformity or recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level.  A 
20 percent evaluation is also assigned for malunion of the 
humerus of the minor upper extremity with marked deformity or 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent evaluation requires fibrous union of the humerus.  A 
50 percent evaluation requires nonunion of the humerus (a 
false, flail joint).  A 70 percent evaluation requires loss 
of the head of the humerus (flail shoulder).

Normal ranges of motion of the shoulder are forward elevation 
(flexion) from zero to 180 degrees, abduction from zero to 
180 degrees, and internal and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2005).

Regarding the left elbow, Diagnostic Code 5206 concerns 
limitation of forearm flexion.  Limitation of flexion of the 
forearm is rated 0 percent when limited to 110 degrees, 10 
percent when limited to 100 degrees, 20 percent when limited 
to 90 and 70 degrees, 30 percent when limited to 55 degrees, 
and 40 percent when limited to 45 degrees. 38 C.F.R. § 4.71, 
Code 5206 (2005).

Diagnostic Code 5207 concerns limitation of forearm 
extension.  Limitation of extension of the forearm is rated 
10 percent when limited to 45 and 60 degrees, 20 percent when 
limited to 75 and 90 degrees, 30 percent when limited to 
100 degrees, and 40 percent when limited to 110 degrees.  
Here, August 2001 and December 2002 VA treatment records show 
that the veteran had full extension and flexion to 140 
degrees, with pain.  On VA examination in March 2005, the 
veteran had full extension and flexion to 115 degrees, with 
pain.  On VA examination in August 2005, the veteran had full 
extension and flexion limited to 135 degrees, with pain. 
Normal extension and flexion of the elbow is from 0 to 145 
degrees.  See 38 C.F.R. § 4.71, Plate I.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Deluca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Left Shoulder

Having reviewed the pertinent evidence, the Board concludes 
after resolving all doubt in the veteran's favor, that an 
increased rating, to 30 percent, for the veteran's left 
shoulder disability is warranted.  Service medical records 
show that the veteran was hospitalized after sustaining a 
deep penetrating shell fragment wound to his left shoulder 
and underwent debridement and irrigation of the wound.  These 
records also show that the veteran required a period of 
convalescence before returning to duty.  Regarding the 
cardinal signs and symptoms of muscle disability, the veteran 
has consistently complained of pain and weakness in this left 
arm, with increased weakness over the last few years, 
particularly with shoulder motions involving lifting or 
pushing.  Although findings from examinations in August 2002, 
February 2003 and April 2004 revealed no tissue or muscle 
loss and no muscle herniation, they did show impairment in 
strength and endurance.  Specifically, the veteran was noted 
by the August 2002 examiner as having diminished strength 
when lowering the left arm from the vertical to the hanging 
position as compared with the right arm.  On a similar note, 
the February 2003 examiner described the veteran's left arm 
strength as "fair," and noted that it was not as strong as 
his right arm.  The examiner went on to diagnose the veteran 
as having residual fatigability to Muscle Group II. 

Based on the evidence outlined above, and by resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
an increased evaluation, to 30 percent, for the veteran's 
residuals of a shell fragment wound of the left shoulder with 
Muscle Group II involvement is warranted.  38 C.F.R. §§ 4.3, 
4.56, 4.73, Diagnostic Code 5302.

A higher than 30 percent rating, to 40 percent, under Code 
5302 has been considered, but is not warranted by the 
evidence.  In this regard, the record does not contain 
evidence of a shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, 
sloughing of soft parts, or intermuscular binding and 
scarring.  Also, while the veteran's scar was noted by August 
2002 and February 2003 examiners as being adherent, it has 
not been shown to be ragged or depressed.  Loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area has also not been demonstrated.  The veteran's muscles 
have also not been noted to swell or harden abnormally in 
contraction.  Also, x-rays have not revealed evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile and 
there has been no demonstration of visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.

A higher rating is also not warranted under the diagnostic 
codes for limitation of motion.  Under these codes, a higher 
than 30 percent rating for the minor extremity requires 
evidence of ankylosis (Diagnostic Code 5200) or impairment of 
the humerus due to fibrous union of or nonunion of (false 
flail joint) (Diagnostic Code 5202).  As there is no evidence 
of these conditions, these diagnostic codes are inapplicable.

Left Triceps

As to the injury to the triceps involving Muscle Group VI, 
there has been no evidence of fascial defect, atrophy, 
impaired tone, impaired function, or metallic fragments.  
Thus, a compensable rating under the applicable muscle injury 
code of Code 5306 is not warranted.  However, regarding the 
limitation of motion codes, the evidence satisfies a 10 
percent rating under Code 5207 for limitation of extension.  
Specifically, while the April 2004 VA examination report 
unfortunately does not include findings with respect to left 
forearm extension, the February 2003 VA examination report 
shows left forearm extension of "0 to 50".  This finding, 
which is the most recent range of extension finding of 
record, satisfies the criteria under Code 5207 for a 10 
percent rating (requiring extension from 45 to 60 degrees).  

A higher evaluation under diagnostic code 5207, to 20 
percent, is not warranted based on a strict adherence to the 
rating schedule as there is no evidence of right forearm 
extension limited to 75 degrees.  The Board has also 
considered entitlement to a higher rating on the basis of 
additional functional loss due to pain and weakness pursuant 
to the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
However, considering the 50 degree range of motion that the 
veteran demonstrated for forearm extension and the fact that 
a 10 percent rating encompasses limitation of extension to 
60 degrees, the Board finds that the 10 percent rating 
adequately contemplates not only the veteran's actual 
limitation of motion on extension, but also any additional 
functional loss due to pain and weakness.    

A compensable rating is not warranted under Code 5206 for 
limitation of flexion in light of findings on flexion of 0 to 
120 degrees at the February 2003 and April 2004 VA 
examinations.  

Moreover, in the absence of evidence of forearm flexion 
limited to 110 degrees, or forearm flexion limited to 100 
degrees and extension limited to 45 degrees, compensable 
ratings under Codes 5206 and 5208 are not warranted.  Indeed, 
the veteran demonstrated forearm flexion to 120 degrees 
during the February 2003 and April 2004 VA examinations.

Also, the Board points out that 38 C.F.R. § 3.321(b)(1) 
provides no basis for assignment of a higher rating for the 
veteran's muscle injuries as these disabilities are not shown 
to be so exceptional or unusual as to warrant any higher 
evaluation on an extra-schedular basis.  There is no evidence 
that the veteran's left shoulder disability results in marked 
interference with employment, or frequent periods of 
hospitalization, or that otherwise renders impractical the 
application of the regular schedular standards.  Indeed, 
records from the Social Security Administration show that the 
veteran was awarded disability benefits in 1993 primarily for 
a back disability and secondarily for depression and 
headaches.  Thus, the Board is not required to refer the 
claim for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to an increased rating, to 30 percent, for 
residuals of a shell fragment wound of the left shoulder, 
with Muscle Group II involvement, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

Entitlement to a compensable rating, to 10 percent, for 
residuals of a left triceps injury, with Muscle Group VI 
involvement, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

REMAND

The present appeal regarding the issue of an increased rating 
for furunculosis of the buttocks arises from the veteran's 
June 2002 claim for an increased rating.  Effective August 
30, 2002, a new regulation was promulgated concerning rating 
skin disorders.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  

Because this change in law occurred during the pendency of 
this appeal, the Board must apply the version of the law that 
is more favorable to the veteran's claim.  See VAOPGCPREC 7- 
2003.  However, the Board must apply the old law prior to the 
effective date of the new law.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  See also Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (per curiam) (with respect to the amended 
regulations in question, VA is required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions).

In this case, it appears that the RO considered and applied 
only the new version of the rating schedule, not the old one.  
Accordingly, there is potential predjudice to the veteran 
since consideration was not given to both the new and old 
criteria, nor was the veteran advised of the criteria under 
the old version of the regulation.  Accordingly, a remand is 
necessary so that consideration and notice of the old 
regulations may be given.  

With respect to the veteran's claim for a TDIU, in addressing 
the question of the veteran's ability to follow a 
substantially gainful occupation, the VA examiner in April 
2004 stated that "to his knowledge, based on the veteran's 
statements and compensation examinations," the veteran's 
unemployability was based on his service-connected back and 
shoulder disabilities.  Thus, it does not appear that the 
examiner rendered his own medical opinion regarding the 
veteran's ability to follow a substantially gainful 
occupation due to service-connected disability; rather, he 
relied on what the veteran told him and what was noted on the 
examination reports.  Similarly, the June 2005 VA examiner's 
opinion is also inadequate for TDIU determination purposes.  
In this regard, the examiner stated that the veteran was 
"probably" unemployable as a letter carrier based on his 
service-connected condition.  He went on to state that he 
could not provide further comment on any other kind of 
employability not involving letter carrying or lifting 
weights with the left arm.  

In order to properly render a decision in this matter, the 
veteran should be afforded a new VA examination to better 
determine the nature and extent of his service-connected 
disabilities, as well as their effect on his ability to 
maintain substantially gainful employment.  See 38 U.S.C.A. § 
5103A(d); Roberson v. Principi, 251 F. 3d 1378, 1384-1385 
(Fed. Cir. 2001).

1.  The veteran should be sent a letter 
informing him of the old criteria for 
evaluating skin disabilities.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833 (pre 
August 30, 2002).  Any additional 
development deemed appropriate with 
respect to this claim should be 
undertaken in compliance with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Thereafter, the veteran should be 
afforded appropriate VA examination(s) to 
determine the nature and extent of his 
service-connected disabilities and their 
effect on his ability to retain and 
maintain substantially gainful 
employment.  The veteran's claims file 
should be made available to the 
examiner(s) prior to the examination(s).  
The examiner(s) should be asked to opine 
as to the effect the service-connected 
disabilities have on the veteran's 
ability to secure or follow a 
substantially gainful occupation.  To the 
extent possible, the examiner(s) should 
indicate the likelihood that these 
disabilities preclude sedentary or more 
strenuous forms of employment.  A 
complete rationale should be given for 
all opinions and conclusions reached.

3.  After completion of the above 
development, the RO should again 
adjudicate the issues of entitlement to a 
compensable rating for furunculosis of 
the buttocks and entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disability.  The RO should consider the 
increased rating claim for furunculosis 
of the buttocks in light of all pertinent 
laws and regulations (to include both the 
old and new rating criteria for skin) and 
determine if the veteran's claims can be 
granted.  The veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


